DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claim 23 is newly submitted. Claim 22 is currently canceled, and claims 8 and 11 were previously canceled. Claims 1-7, 9-10, 12-21, and 23 are pending. Claims 16-20 were previously withdrawn. Claims 1-7, 9-10, 12-15, 21, and 23 are examined on the merits.
Because claim 22 is canceled, the 112(b) rejection is withdrawn.

Response to Arguments
Applicant's arguments filed 4/22/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art of record fails to teach the limitations introduced through the 4/22/2021 claim amendment (remarks at 8-9). Because those limitations are newly introduced, they are addressed in the art rejection below.
Applicant asserts that LEE does not describe or suggest any details about the RPMs, for example, how the RPMs for its upper wash cycle are determined (remarks at 9). This is not persuasive. It is noted that the features upon which applicant relies (i.e., details about how the RPMs are determined) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, 12-15, 21, and 23  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “supplying washing water stored in the sump . . . by operating the washing pump and increasing a rotation speed of the washing pump . . . to reach a first number of revolutions at which a level of the washing water stored in the sump reaches a minimum water 
Claim 2 recites “increasing the number of revolutions . . . from the first number of revolutions to the one or more levels” at line 2-3. This limitation contradicts with claim 1 and the specification. According to claim 1 and the specification (as explained above), the “first number of revolutions” is already the highest target rotation speed. As such, increasing the number of revolutions from the first number of revolutions to another level is not supported and constitutes new matter.
Claims 3-7, 9-10, 12-15, 21, and 23 are rejected because they depend on a claim that’s rejected under 112(a) above.

Claims 1-7, 9-10, 12-15, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “changing a number of revolutions of the washing pump by one or more levels . . .” in line 17-18. It’s unclear what’s meant by “level,” because it can mean an increment/decrement or a specific number of revolutions. For example, suppose the pump’s number of revolutions is increased from 1500 RPM to 1600 RPM and then to 1700 RPM. In this scenario, “level” can mean the 100 RPM increase or increment (such that the number of revolutions is changed by a level). But “level” can also mean a specific level, like 1600 RPM (such that the number of revolution is changed to/from that specific level). For examination purpose, “one or more levels” in claim 1 is interpreted as one or more increments/decrements.
Claim 2 recites that the step of “changing the number of revolutions” comprises “increasing the number of revolutions . . . from the first number of revolutions to the one or more levels” at line 2-3. But this conflicts with claim 1, which recites changing the number of revolutions “by one or more levels in a range between
Claim 2 recites “increasing the number of revolutions . . . to the one or more levels” and “decreasing the number of revolutions . . . from the one or more levels” at pg. 2 lines 2-5. These “levels” appear to be distinguishable from “increment levels” and “decrement levels” recited at pg. 3 line 3-4. As explained above, the term “level” or “levels” is ambiguous. For examination purpose, “one or more levels” in claim 2 is interpreted as referring to specific RPM(s).
Claims 4, 7, 13, 15, 21 also recite “level” or “levels”. Given the term’s ambiguity, those claims are rejected for similar reasons. For examination purpose:
In claim 4, “each level of the one or more levels” is interpreted as referring to each specific RPM;
In claim 7’s preamble, “one or more levels” is interpreted as referring to some increment/decrement;
In claim 7 line 4-5, “levels” in the phrase “two adjacent levels among a plurality of levels” is interpreted as referring to specific RPMs;
In claim 13 line 4, “one or more levels” is interpreted as referring to specific RPM(s);
In claim 15 line 9, “one or more levels” is interpreted as referring to some increment/decrement;
In claim 21 line 2, “one or more levels” is interpreted as referring to specific RPM(s).
Claim 23 recites “operating a switch value” at line 2 and line 13. It’s unclear how a “value” can be operated and the term “switch value” does not appear in the specification. For examination purpose, it’s interpreted as “operating a switch valve.”
Claims 3, 5-6, 9-10, 12, 14 are rejected because they depend on a claim that’s rejected under 112(b) above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (US Publication 20060260649), as evidenced by GRABIANOWSKI (How Dishwashers Work, howstuffworks.com (2006)), and in further view of GRAM (US Publication 20110297189).
Regarding claim 1, LEE teaches a method of controlling (para. 0021) a dishwasher (dishwasher 10, fig. 2).
LEE’s dishwasher includes a tub (tub 11, fig. 2) configured to receive a washing object (receive, e.g., dishes, para. 0039), a plurality of spray arms (spray arms 13, 14, 15, fig. 2) configured to spray washing water (spray washing liquid, para. 0037) to the tub (tub 11), a sump (sump 18, fig. 2) configured to store washing water (for storing washing liquid, para. 0037), and a washing pump (wash motor or wash pump, fig. 3, para. 0037, 0044) configured to pump washing water stored in the sump (pump washing liquid in sump, para. 0037) to the plurality of 
LEE’s method comprises: supplying washing water (step s110, fig. 6, para. 0058). LEE inherently teaches the washing water is supplied by “opening a water supply valve of the dishwasher”. That’s because in a generic dishwasher, water enters the dishwasher when the intake valve opens. See Ed GRABIANOWSKI, How Dishwashers Work, at 2, howstuffworks.com (2006); see also GRAM at para. 0056 (opening inlet valve 18).
LEE’s method comprises: 
supplying washing water stored in the sump (pumping wash liquid stored in sump 18, para. 0037, 0040) to the top spray arm (supply to spray arm 13, para. 0041) by operating the washing pump (using the wash pump, para. 0037, claims 1-10) and increasing a rotation speed of the washing pump (a person having ordinary skill in the art would understand that, to operate the wash pump, it must be first turned on before reaching the target RPM; in other words, the pump’s rotation speed is increased to the target RPM) to reach a first number of revolutions (one set of RPM for the upper wash cycle, see claim 6, which can be performed by spray arm 13, para. 0041; the speed can be as high as 3800 RPM, see fig. 4, para. 0050).
supplying washing water stored in the sump (pumping wash liquid stored in sump 18) to the lower spray arm (supply to spray arm 15, para. 0040) by operating the washing pump (using the wash pump) at a second number of revolutions (another set of RPM for the lower wash cycle, see claim 6, which is performed by spray arm 15) that is a minimum number of revolutions of the washing pump for spraying the washing water through the lower spray arm (pump operates at 
A person having ordinary skill in the art would understand that the first number of revolutions (e.g., 3800 RPM) is the speed at which a level of the washing water stored in the sump reaches a minimum water level for circulating the washing water stored in the sump. That’s because the pump’s number of revolutions—which relates to the rate at which the pump pumps washing water from the sump to the spray arms—affects the level of washing water stored in the sump (see para. 0006, 0012, pump installed inside the sump for pumping wash liquid). In other words, a skilled artisan would understand that as the pump’s number of revolutions increases, the level of washing water stored in the sump decreases. Thus, at a maximum number of revolutions (e.g., 3800 RPM), the level of washing water stored in the sump would reach a minimum level.
LEE’s method comprises: spraying washing water through the upper spray arm (supply to spray arm 14, para. 0041-42) by changing a number of revolutions of the washing pump (changing RPM of wash pump, para. 0042, 0059) by one or more levels (changing RPM by one level, see para. 0042, fig. 4) in a range (e.g., 3400 RPM and 3800 RPM, see fig. 4), which falls between the first number of revolutions of the washing pump (set of RPM for the upper wash cycle, as explained above, which can be 3800 RPM, see fig. 4, para. 0050) and the second number of revolutions of the washing pump (set of RPM for the lower wash cycle, as explained above, which can be 3200 RPM, see fig. 5, para. 0051).
LEE does not explicitly teach increasing the washing pump’s rotation speed “in a plurality of speed steps.”
GRAM teaches a method of controlling a dishwasher, just like LEE and the present application. Thus GRAM is analogous. GRAM teaches increasing a rotation speed of the washing pump (pump 22, fig. 1-2) in a plurality of speed steps (see fig. 4-5) to reach a target RPM (speed EDZ, para. 0077, 0084, fig. 4).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify LEE to incorporate increasing the pump’s rotation speed “in a plurality of speed steps” (as taught by GRAM), with reasonable expectation of reducing noise, for at least two reasons. First, it’s well known in the dishwasher art to increase the pump’s rotation speed in a plurality of steps to reach a target RPM (see GRAM). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Second, GRAM teaches that increasing the pump’s rotation speed in a plurality of speed steps has several benefits, such as increasing cleaning effect and reducing noise level (para. 0015, 0074, 0088). Thus, a person having ordinary skill in the art would’ve been motivated to incorporate a plurality of speed steps.
Regarding claim 2, the combination of LEE and GRAM teaches the method of claim 1.
LEE also teaches: wherein changing the number of revolutions of the washing pump (changing RPM of pump) comprises increasing the number of revolutions of the washing pump from one level to the first number of revolutions (increase from 3400 RPM to 3800 RPM, see fig. 4) and decreasing the number of revolutions of the washing pump from one or more levels to 
LEE further teaches: wherein decreasing the number of revolutions of the washing pump (decrease RPM of pump) comprises repeatedly (repeatedly raise or lower, para. 0048) decreasing the number of revolutions of the washing pump by one decrement level (decrease RPM of pump by one level, see fig. 4) after increasing the number of revolutions of the washing pump by one increment level (after increase RPM of pump by one level, see fig. 4).
Regarding claim 3, the combination of LEE and GRAM teaches the method of claim 2. LEE also teaches: wherein a number (e.g., one, see fig. 4) of the one or more decrement levels is equal to a number (e.g., one, see fig. 4) of the one or more increment levels.
Regarding claim 4, the combination of LEE and GRAM teaches the method of claim 1. LEE also teaches: wherein changing the number of revolutions of the washing pump (changing RPM of pump) comprises maintaining the number of revolutions of the washing pump for (maintain RPM at each level, see fig. 4) a constant period (para. 0048, regular interval or predetermined duration; see also fig. 4, duration as indicated by width of each bar) at each level of the one or more levels (each level, see fig. 4).
Regarding claim 7, the combination of LEE and GRAM teaches the method of claim 1. LEE also teaches: wherein changing the number of revolutions of the washing pump by the one or more levels (as explained above) comprises:
increasing the number of revolutions of the washing pump (increase RPM of pump) by a step width (e.g., by 400 RPM, see fig. 4) corresponding to a difference in the number of revolutions between two adjacent levels (difference between two levels of RPM, see fig. 4) among a plurality of levels (see fig. 4, two levels); and

Regarding claim 12, the combination of LEE and GRAM teaches the method of claim 1.
LEE teaches the method further comprising: maintaining the number of revolutions of the washing pump (maintain RPM of pump for set duration, see fig. 5; see step S160 in fig. 6) after changing the number of revolutions of the washing pump (as explained above).
LEE inherently teaches: stopping operation of the washing pump and draining washing water stored in the sump to an outside of the sump after maintaining the number of revolutions of the washing pump. In LEE’s method, after maintaining RPM of the pump in step S106 (see fig. 6), the washing comes to an end (see fig. 6). When the washing is finished, washing water falls into the sump, the dishwasher drains the washing water in the sump out of the tub and the pump is stopped. See GRABIANOWSKI at 1.
Regarding claim 14, the combination of LEE and GRAM teaches the method of claim 1. LEE teaches the method further comprising heating washing water supplied to the sump (heated water stored in sump, para. 0055), wherein spraying washing water comprises spraying heated washing water (spray heated wash liquid, para. 0055) through at least one of the plurality of spray arms (as explained above).
Regarding claim 15, the combination of LEE and GRAM teaches the method of claim 14. 
LEE inherently teaches the method further comprises: mixing washing water supplied from an external water source with a rinsing detergent; spraying the mixed washing water through at least one of the plurality of spray arms and then draining the mixed washing water. That’s because, in a generic dishwasher, water is supplied from an external water source (see see also LEE at para. 0005, teaching that conventional dishwasher contains detergent). The mixed water is sprayed (GRABIANOWSKI at 1, shooting the water through jets; see also LEE at para. 0037) through spray arms (e.g., LEE’s spray arms 13, 14, 15; GRABIANOWSKI, figs. at 2), and then drained (GRABIANOWSKI at 1, draining dirty water).
LEE teaches performing subsequent cycles (S170, fig. 6) after such spraying and draining steps. One such cycle can be a hot wash cycle (para. 0055), which corresponds to “heat rinsing process.” A person having ordinary skill in the art would understand that this hot wash cycle can comprise the same steps as the regular wash cycle (as explained above) but with heated washing water.
In the alternative, if a “heat rinsing process” is not clearly envisaged within the teachings of LEE, it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a heat rinsing process, with reasonable expectation of cleaning dishes. It’s well-known in the dishwashing art to heat water (as taught by LEE at para. 0055; see also GRABIANOWSKI at 1) and to rinse after washing with detergent (see GRABIANOWSKI at 1). One skilled  in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP §§ 2143, A. and 2143.02.
The resulting combination teaches a heat rinsing process that comprises:
supplying washing water to the sump (storing wash liquid in sump 18, para. 0037), 

spraying heated washing water (as explained above) through at least one of the plurality of spray arms (spray arms 13, 14, 15) by changing the number of revolutions of the washing pump by the one or more levels (changing RPM of pump, as explained above).

Claims 5, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LEE and GRAM (as evidenced by GRABIANOWSKI), as applied to claims 1 & 4, and in further view of HAAS (German Publication DE102013104332).
Regarding claim 5, the combination of LEE and GRAM teaches the method of claim 4. 
LEE teaches: wherein the plurality of spray arms (spray arms 13, 14, 15) comprises a first spray arm (any of spray arms 13, 14, 15, see fig. 2) that has a bar shape (see fig. 2) and that is configured to rotate (see para. 011, teaching that conventional spray arms rotate), and
wherein maintaining the number of revolutions of the washing pump for the constant period (as explained above) comprises maintaining the number of revolutions of the washing pump for a duration (as explained above).
The combination does not expressly teach that duration is “greater than or equal to a maximum time period during which the first spray arm rotates once.”
HAAS teaches a method of controlling a washing machine comprising a pump and a plurality of rotating spray arms (para. 0001), like LEE, GRAM, and the present application. Thus HAAS is analogous. HAAS teaches changing the speed (RPM) of the pump (para. 0029, figs. 1-4) and maintaining the speed for a duration (para. 0029; see plateaus in fig. 1). For example, in operation section 3 (see fig. 1), the pump maintains a high speed for a duration that’s “at least 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of LEE and GRAM —with reasonable expectation of success—to incorporate maintaining RPM for a duration greater than or equal to a maximum time period during which the first spray arm rotates once (as taught by HAAS), to achieve optimal results. That’s because how long the pump operates at a given speed is a result-effective variable. As HAAS explains, the duration affects not only the pump’s stability, but also cleaning result and energy efficiency (para. 0007-09). As a result, a person having ordinary skill in the art would’ve been motivated to optimize this result-effective variable. See MPEP § 2144.05(II)(B).
Regarding claim 6, the combination of LEE and GRAM teaches the method of claim 4. 
LEE teaches: wherein the plurality of spray arms (spray arms 13, 14, 15) comprises a first spray arm (any of spray arms 13, 14, 15, see fig. 2) that has a bar shape (see fig. 2) and that is configured to rotate and spray washing water (see para. 011, teaching that conventional spray arms rotate and spray wash liquid), and wherein maintaining the number of revolutions of the washing pump for the constant period (as explained above) comprises maintaining the number of revolutions of the washing pump for a duration (as explained above).
The combination does not expressly teach that duration is “greater than or equal to a rotation period corresponding to one rotation of the first spray arm at a minimum number of revolutions of the washing pump.”
HAAS teaches this limitation. As explained above, HAAS (analogous art) teaches maintaining the pump at a high speed for a duration that’s at least long enough for the spray arm to make at least one full revolution, and it would’ve been obvious to incorporate this teaching into LEE’s method to achieve optimal results.
HAAS further teaches that this high-speed duration (see plateau for section 3, fig. 1) is 35-40% of a period in which the pump operates at both high speed (UI) and low speed (UN) (see plateau for section 4, fig. 1). In other words, the pump operates at the low speed UN (corresponding to the claimed “a minimum number of revolutions of the washing pump”) for a longer duration than the high-speed duration—which is already longer than the duration for the spray arm to make at least one full revolution (as explained above). As a result, HAAS teach maintaining RPM of the pump at a duration that’s “greater than or equal to a rotation period corresponding to one rotation of the first spray arm at a minimum number of revolutions of the washing pump.”
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of LEE and GRAM—with reasonable expectation of success—to incorporate maintaining RPM for a duration greater than or equal to a rotation period corresponding to one rotation of the first spray arm at a minimum number of revolutions of the washing pump (as taught by HAAS), to achieve optimal results. As explained above, the duration is a result-effective variable and a person having ordinary skill in the art would’ve been motivated to optimize it. See MPEP § 2144.05(II)(B).
Regarding claim 21
LEE teaches wherein the first number of revolutions (set of RPM for the upper wash cycle, which can be 3800 RPM, as explained above) is greater than the second number of revolutions (set of RPM for the lower wash cycle, which can be 3200 RPM, as explained above).
LEE teaches wherein spraying washing water through the upper spray arm comprises operating the washing pump at each number of revolutions for a period of time (see fig. 4, maintain RPM at each level for a duration as indicated by width of each bar; see also para. 0048, regular interval or predetermined duration).
The combination does not explicitly teach: 
the one or more levels comprises a plurality of numbers of revolutions between the first number of revolutions and the second number of revolutions; 
wherein the period of time is greater than or equal to a duration for which the upper arm makes one rotation.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of LEE and GRAM to incorporate a plurality of number of revolutions between the first number of revolutions and the second number of revolutions, with reasonable expectation of cyclically changing the RPM, for several reasons. First, duplication of parts is considered obvious. See MPEP § 2144.04.VI.C. Here, having a plurality of RPM steps between the first number and the second number of revolutions would yield the predictable result of cyclically changing the RPM. Second, LEE expressly recognizes that various modifications to its invention can be made (see para. 0066), and having a plurality of RPM steps between the first number and the second number of revolutions would fall within the scope of LEE’s teachings on cyclically changing the RPM. Third, it’s well known in the dishwasher art to use a plurality of RPM steps (see GRAM).
Lastly, HAAS teaches maintaining RPM (i.e., operating the washing pump at a given number of revolutions) for a period of time that’s greater than or equal to a duration for which a .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of LEE and GRAM (as evidenced by GRABIANOWSKI), as applied to claim 1, and in further view of THIYAGARAJAN (US Publication 20120279530).
Regarding claim 9, the combination of LEE and GRAM teaches the method of claim 1. LEE also teaches: wherein the upper spray arm (spray arm 14) has a bar shape (see fig. 2) and is configured to rotate (see para. 0011, describing how a conventional spray arm rotates).
The combination does not expressly teach: wherein spraying washing water comprises changing a rotation speed of the upper spray arm by one or more speed steps.
THIYAGARAJAN teaches a dishwasher comprising a plurality of rotating spray arms (see fig. 8, para. 0045) and a method of using that dishwasher (para. 0048), like LEE, GRAM, and the present application. Thus THIYAGARAJAN is analogous. THIYAGARAJAN teaches spraying washing water (spray water through nozzles, para. 0045) comprises changing a rotation speed (controlling rotational speed, para. 0045, 0011; see also para. 0034, increasing rotational speed of spray arms 200) of the upper spray arm (spray arm 200 in assembly 148, see fig. 8) by one or more speed steps (increasing rotational speed, para. 0034; increasing further, para. 0035).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of LEE and GRAM—with 
Regarding claim 10, the combination of LEE and GRAM teaches the method of claim 1. 
The combination does not expressly teach: wherein spraying washing water comprises changing a spray direction of washing water sprayed from the upper spray arm by one or more direction steps.
THIYAGARAJAN (analogous art) teaches spraying washing water (as explained above) comprises changing a spray direction (changing spray direction of nozzles, see figs. 3A-3C, para. 0033-35) of washing water sprayed from the upper spray arm (spray arm 200 in assembly 148) by one or more direction steps (changing nozzle’s angular orientation in increments, para. 0033-35, figs. 3A-3C).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of LEE and GRAM—with reasonable expectation of success—to incorporate changing a spray direction of washing water sprayed from the upper spray arm (as taught by THIYAGARAJAN), to tailor spray coverage/pattern. THIYAGARAJAN’s dishwasher, which changes a spray direction of washing water, aims to tailor spray coverage/pattern to various operation cycles (para. 0005). As a result, a person having ordinary skill in the art would’ve been motivated to incorporate changing a spray direction of washing water sprayed from the upper spray arm.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of LEE and GRAM (as evidenced by GRABIANOWSKI), as applied to claim 12, and in further view of FUMAGALLI (European Publication EP2740396).
Regarding claim 13, the combination of LEE and GRAM teaches the method of claim 12. As explained above, LEE teaches maintaining the number of revolutions of the washing pump comprises maintaining the number of revolutions of the washing pump at some value (e.g., 3200 RPM in step S160).
The combination does not teach that the value is “an average value of the number of revolutions of the washing pump of the one or more levels.”
FUMAGALLI teaches a method of controlling a dishwasher (para. 0001), like LEE, GRAM, and the present application. Thus FUMAGALLI is analogous. FUMAGALLI teaches changing the RPM of the pump to various speeds (see fig. 1, para. 0010), including alternating between a high RPM “R2” and a low RPM “R1” (see fig. 1, para. 0010). After changing RPM, the pump is maintained at a speed R4 that’s an average value of RPM (see fig. 1, para. 0020).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of LEE and GRAM—with reasonable expectation of success—to incorporate maintain the RPM at an average value of RPM (as taught by FUMAGALLI), for at least two reasons. First, as FUMAGALLI explains, the pump’s average volumetric delivery rate when the pump alternates between R1 and R2 is substantially equal to the pump’s average volumetric delivery rate during its operation at R4, such that the pump’s flow rates/hour in both operations are substantially identical. As such, a person having ordinary skill in the art would’ve been motivated to modify the combination of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714